Citation Nr: 1142492	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  05-24 461A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1971 to December 1971.

This matter comes to the Board of Veterans Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In April 2007, the Veteran testified before the undersigned at a Board hearing at the RO.  A transcript of that hearing is of record.  This matter was previously before the Board in August 2007 and April 2011 at which times it was remanded for further development.  There has been substantial compliance with the Board's August 2007 and April 2011 remand directives by the RO's efforts in obtaining an adequate VA examination containing a nexus opinion, and by requesting information regarding any outstanding treatment records.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008). 


FINDING OF FACT

The Veteran's COPD did not manifest in service or for many years thereafter and is not related to service. 


CONCLUSION OF LAW

COPD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement the provisions of the law, VA promulgated regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits.  In the present appeal, the appellant was provided with initial notice of the VCAA in February 2004 and June 2004, which was prior to the December 2004 rating decision on appeal.  Therefore, the express requirements set out by the Court in Pelegrini have been satisfied.

The 2004 letters noted above, as well as letters dated in February 2005 and October 2007, informed the appellant of what was necessary to substantiate his claim for service connection for COPD, what information and evidence he must submit, and what information and evidence will be obtained by VA.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 (b), as well as the Court's holding in Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

During the pendency of this appeal, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service- connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman, supra.  In regard to the claim presently on appeal, the Veteran was provided with the degree of disability and effective date of disability elements in letters dated in March 2006 and October 2007.    

The Board also finds that all necessary assistance has been provided to the appellant.  The RO has made reasonable and appropriate efforts to assist the appellant in obtaining the evidence necessary to substantiate his claim, including obtaining VA outpatient records, identified private records, and affording him VA examinations in October 2004 and July 2008, and affording him the opportunity to attend a Board hearing which he attended in April 2007.  With respect to VA examinations, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that though the October 2004 VA general and respiratory examination reports were deemed inadequate for rating purposes (see August 2007 Board remand) the subsequent July 2008 examination report with addendums in September 2009 and July 2011s contain sufficient findings with which to properly evaluate the appellant's present claim and are thus deemed adequate for rating purposes as they are predicated on a review of the claims file and provide rationales for the opinion.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion concerning the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4); Barr, supra.  

Under these circumstances, the Board finds that VA has fulfilled its duty to notify and assist the appellant with respect to his claim presently on appeal and that adjudication of this claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

II.  Facts

The Veteran's service treatment records show that he was seen in October 1971 complaining of a sore throat for two days and a cough.  His temperature was 98 degrees.  He was given an impression of "URR".  These records show that he returned to the clinic six days later complaining of a cold of five days duration.  His noted symptoms included a sore throat, headaches and coughing up green phlegm.  He had a recorded temperature of 100.6 degrees.  A crackle was noted to be heard in the Veteran's right lateral chest, with clear findings otherwise.  A chest x-ray revealed right upper lobe infiltrates.  

The Veteran's December 1971 separation examination report shows that he had a normal clinical evaluation of his lungs and chest.  A chest x-ray was taken and showed no abnormalities.  The Veteran denied on a December 1971 Report of Medical History having a history of shortness of breath, pain or pressure in his chest, or a chronic cough.

A radiology report dated in April 1992 revealed no cardiopulmonary disease and no evidence for pneumothorax.   

A private chest x-ray report in June 1992 contains an impression of bilateral pleural effusions. 

A private medical record in October 1993 reflects a diagnosis of recurrent sinus-bronchitis and pharyngitis.  A private chest x-ray report in October 1993 contains an impression of no acute disease.

According to a private treatment record in November 1994, the Veteran had a recent diagnosis of bronchitis and had been put on amoxicillin and cough medicine.  This record also notes that he was a smoker.  He was diagnosed as having sinusitis.

A private hospital record later in November 1994 shows that the Veteran was admitted for chest pain.  It also shows that he continued to smoke between one and two packs every day.  He was diagnosed as having chest pain, noncardiac.  

In January 1995, the Veteran was seen at a private hospital for chest congestion and a productive cough of two days duration.  He was diagnosed as having bronchitis/pharyngitis.  A chest x-ray was apparently ordered to rule out COPD and was normal with clear lungs.  The Veteran was seen at this facility again in March 1995 for a history of chills, fever, sore throat and a non-productive cough.  He was diagnosed as having acute pharyngitis - upper respiratory infection.  

VA treatment records in 2003 show that the Veteran's medical history was positive for tobacco use.

In January 2004, the Veteran filed a claim for service connection for various ailments including COPD.  He asserted that his first diagnosis of COPD was in 1995 and was due to two episodes of double pneumonia while in basic training.  He said this resulted in him being hospitalized at a VA Naval Hospital in Beaufort.  

At a VA respiratory examination in October 2004, the Veteran complained of a cough every day, that was worse in the mornings with a clear to yellow sputum.  He also complained of wheezing symptoms.  He denied being on any home oxygen, and said he was on Albuterol and an inhaler.  He gave a history of smoking cigarettes, one pack per day for about 35 years.  The examiner relayed that pulmonary test results in October 2004 were consistent with mild COPD with decrease in diffusion capacity.  He diagnosed the Veteran as having chronic bronchitis and mild COPD.  

At a VA general examination in October 2004, in terms of medical history, the Veteran was assessed as having COPD, of two years duration, with a noted history of 36 packs per year of smoking.  The examiner also assessed the Veteran as having pneumonia and relayed that the Veteran said he had been in the hospital approximately two to three months while in service.  The examiner stated that he had no medical records to review this hospitalization.  He went on to diagnose the Veteran as having COPD and opined that it was less likely than not that the Veteran had this in service.  He also diagnosed the Veteran as having pneumonia and opined that it was more likely than not that the Veteran had this in service, but he said he had no records to confirm this.  

VA outpatient records in January 2005 show that the Veteran continued to use tobacco and was counseled on the risks of tobacco.

At a Board hearing in April 2007, the Veteran testified that he was hospitalized at Beauford Naval Hospital for double pneumonia and spent pretty much the duration of his service there.  He said that he relapsed again when he got out of the hospital because his lungs still weren't strong and he was even getting pneumonia after he left service.  He said he was seen for pneumonia within a year of service and was also getting bronchial pneumonia and bronchitis.  He reported that he was diagnosed as having COPD in 1994 or 1995 at the VA Hospital in Bay Pines.  He denied that he was ever told by a doctor that his COPD was related to service, but said it was his opinion that it was.  

The Veteran underwent a VA respiratory examination in July 2008.  He reported having COPD for approximately 10 years and complained of shortness of breath and wheezing.  He also complained of a dry cough.  He denied being hospitalized for this condition for several years and said he was not on home oxygen.  He also denied being on steroids, but said he took two inhalers twice a day.  The examiner relayed the Veteran's report of having two respiratory infections in service in 1971 one week apart which he called "double pneumonia".  He also relayed the Veteran's history of smoking cigarettes for about 40 years, one to two packs a day.  He added that in the last three years the Veteran had cut down to 10 or 15 cigarettes a day.  The Veteran was diagnosed as having COPD and opined that it was likely to be secondary to chronic tobacco abuse.

In an addendum opinion in September 2009, the July 2008 VA examiner, after reviewing the Veteran's claims file, opined that the Veteran's COPD was likely to be secondary to chronic tobacco abuse and less likely to be secondary to the in-service upper respiratory infections.  He said his opinion was based on "medical knowledge and the information available".  

In a second addendum opinion in July 2011, the July 2008 VA examiner provided rational for his opinion above.  He explained that pneumonia is an acute infection, which usually resolves with antibiotic treatment is not known to cause COPD in the medical literature.  He went on to explain that chronic cigarette smoking is known to cause COPD in the medical literature.

III.  Analysis

As an initial matter, the Board notes that the Veteran did not engage in combat with the enemy.  Therefore, the combat provisions of  38 U.S.C.A. § 1154(b) (West 2002) are not applicable. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

With respect to this claim for service connection on a direct incurrence basis, the Veteran contends that he had "double pneumonia" in service in 1971 and that this is related to his 1995 diagnosis of COPD.  His service treatment records do not show that he had pneumonia, but do show that he was seen on two occasions in October 1971 for symptoms of a sore throat, coughing and headaches.  He was assessed at the first visit as having "URR".  He was not given an assessment at his second visit, but he complained at that time of having a cold and a chest x-ray revealed right upper lobe infiltrates.  Based on the foregoing, the Board finds that the Veteran was treated on two occasions in October 1971 for lung infections involving the upper right lobe and does not dispute the Veteran's credible report that it was pneumonia.

Regarding establishing service connection under 38 C.F.R. § 3.303(b) based on chronic disability or continuity of symptomatology, as noted above, the Veteran asserts that his diagnosis of COPD in 1995 is related to "double pneumonia" in service.  While he testified that he was also treated for pneumonia within one year of service, as well as for bronchitis postservice, he essentially asserts that his current COPD is related to his inservice symptomatology, not that there was continuity of symptomatology.  Notably, the Veteran's December 1971 separation examination report makes no mention of pneumonia, but rather shows that he had a normal clinical evaluation of his lungs and chest, and he denied having a history of shortness of breath, pain or pressure in his chest, or a chronic cough on a December 1971 Report of Medical History.  Moreover, there is no record of respiratory complaints until 1992, approximately 20 years after service.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F. 3d 1335, 1358 (Feb. Cir. 2002) (en banc) (the Board may consider in its assessment of a service connection claim the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue).  Accordingly, the evidence indicates that service connection is not warranted on a continuity of symptomatology basis.

With respect to establishing service connection under 38 C.F.R. § 3.303(d), the only probative medical nexus opinion evidence on file militates against the Veteran's claim.  See 38 C.F.R. § 3.303(d).  In this regard, the VA examiner in his July 2011 addendum concluded after noting the Veteran's medical history and complaints, examining him, and reviewing his claims file, that his COPD was more likely than not related to his tobacco use and less likely than not related to inservice upper respiratory infections.  The Veteran's tobacco use is well documented in the record and includes him smoking one to two packs of cigarettes a day for 40 years.  The VA examiner provided rational in July 2011 by explaining that pneumonia is an acute infection ,which usually resolves with antibiotic treatment and is not known to cause COPD in the medical literature.  He went on to explain that chronic cigarette smoking is known to cause COPD in the medical literature.  

Thus, as the July 2008 VA examiner provided a rationale for his conclusion based on the medical literature and an accurate characterization of the evidence of record, his opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304.  Moreover, the claims file does not contain a medical opinion to the contrary.  In fact, the Veteran testified in April 2007 that he was never told by a doctor that his COPD was related to service, but that it was his opinion that it was.  The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a) (West 2002 & Supp 2010); 38 C.F.R. § 3.303(a); Jandreau; see also Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  A layman is competent to report what he or she experiences through one of the senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the etiology of COPD and whether it is due to service, including pneumonia, requires specialized training for a determination as to its causation, and is therefore not susceptible of lay opinion.  In this instance, as indicated by the Veteran himself, no individual with appropriate expertise has related the Veteran' s COPD to service, including to pneumonia in service.  Accordingly, the Board thus finds that there is no probative evidence in the record suggesting that the Veteran's postservice diagnosis of COPD is related to service.

Based on the foregoing, the Board finds that the weight of evidence goes against the Veteran's claim of entitlement to service connection for COPD.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for COPD is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


